Court of Appeals
                         Sixth Appellate District of Texas

                                       JUDGMENT


In the Interest of V.K.H.H., a Child                  Appeal from the County Court at Law of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-21-00072-CV                                    19D0442-CCL).         Opinion delivered by
                                                      Justice Carter,* Chief Justice Morriss and
                                                      Justice Stevens participating.      *Justice
                                                      Carter, Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find no error in the order of the court
below. We affirm the trial court’s order.
       We further order that the appellant pay all costs incurred by reason of this appeal.


                                                       RENDERED MAY 11, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk